Exhibit 10.2

 
 
 
 
EXECUTION COPY

NORTHERN OIL AND GAS, INC.
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (this "Agreement") is made and entered into by
Northern Oil and Gas, Inc., a Minnesota corporation (the "Company"), and Ryan R.
Gilbertson, an individual ("Consultant"), as of October 1, 2012 (the "Effective
Date").
 
WHEREAS, the Company desires to retain Consultant's services as an independent
contractor, to provide services of the type set forth on Schedule A;
 
WHEREAS, Consultant represents that he is skilled in the provision of services
contemplated by this Agreement, and is available from time to time to provide
the type of services required by the Company;
 
WHEREAS, Consultant agrees and acknowledges that contemporaneous with the
execution of this Agreement the Company is providing Consultant with
Confidential Information, which Consultant agrees and acknowledges was developed
at great cost and expense to the Company, and which Consultant would not
otherwise have access to or be entitled to receive, and which  constitute
valuable consideration to Consultant, as this information will foster
Consultant’s ability to perform his or her consulting assignments and enhance
Consultant’s potential income; and
 
WHEREAS, Consultant desires to enter into this Agreement with the Company
pursuant to all of the terms and conditions set forth below.
 
NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties agree as follows:
 
1. Purpose.  The Company desires that Consultant provide, and Consultant agrees
to provide, certain advisory and consulting services to the Company as requested
by the Company during the term of this Agreement, with respect to such matters
as set forth in Schedule A-1 hereto (the "Services").  Consultant will discharge
the duties set forth herein faithfully, diligently, to the best of Consultant's
ability and in a manner consistent with any and all policies established by the
Company from time to time.  Both parties acknowledge that this Agreement is
non-exclusive, in that the Company may utilize the services of other
consultants, and Consultant may provide services to others, subject to
Section 13 of this Agreement.  Furthermore, the Company and Consultant
understand and agree that the manner in which the Services are to be performed
and the specific hours to be worked by Consultant shall be determined by
Consultant.  The Company will rely on Consultant to work the hours as may be
reasonably necessary to fulfill Consultant's obligations under this Agreement.
 
2. Definitions.  For the purposes of this Agreement, the following words shall
have the following meanings:
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
(a) "Confidential Information" means information (i) disclosed to or known by
the undersigned Consultant as a consequence of providing services to the
Company; (ii) not generally known outside the Company; and (iii) which relates
to any aspect of the Company.  "Confidential Information" includes, but is not
limited to all information, knowledge or documents, in whatever form or medium,
concerning: development, exploitation, production, exploration and recruitment
strategies; geological,  geophysical, seismic, engineering and exploration data;
current and prospective property location and economic data; reserve estimates
and other forecasts (including any related formulas, concepts, diagrams, charts,
assumptions and working papers); current and projected production data and
information; current and prospective leasehold interests and lease agreements
(including lease schedules and negotiated bonus and royalty rates); title work;
current and projected financial information (including pricing indexes, drilling
and operating expense and capital expenditures); short and long term business
and development plans; current, anticipated and contemplated business ventures
(including joint ventures, mergers, acquisitions and divestitures); trade
secrets (whether licensed or owned by the Company) and related interpretive
materials and analyses of Company's projects; information and manuals relating
to internal procedures, methods of operation, training and marketing; personnel
information (including employee lists, resumes and applications of prospective
employees, employee or consultant compensation and benefits); current and
prospective consultant lists and information; current and prospective operating
partners lists and information; methods, techniques, research, sources of
reserve information, ideas, or any other material that assists the Company with
its business operations and that the Company would not want disclosed to third
parties; information provided to the Company by a third  party under
restrictions against disclosure or use by the Company, or others; and other
business information disclosed to or made known to Consultant as a consequence
of or through Consultant's provision of independent contractor services to or on
behalf of the Company either directly or indirectly (whether or not reduced to
writing, whether or not marked as "confidential," and whether or not patentable
or protectable by copyright).
 
(b) "Restrictive Period" means the period of time which shall begin on the first
day that Consultant provides Services to the Company under this Agreement, and
end on October 1, 2014.  Notwithstanding anything in this Agreement to the
contrary, in the event Consultant engages in conduct that is in violation of
this Agreement, the Restricted Period shall be extended for a period of time
equal to the time in which Consultant engaged in activity that was prohibited by
this Agreement.
 
3. Duration.  This Agreement shall commence as of the Effective Date and shall
continue until the earlier of (i) the date the Company or Consultant terminates
this Agreement in accordance with the provisions of Section 11, below, or (ii)
October 1, 2014.
 
4. Consideration for Consulting Services.  In consideration of and subject to
the Services to be performed by Consultant hereunder, Consultant shall continue
to vest in his equity awards (in accordance with the original vesting schedule
of such awards) that are outstanding and unvested as of the day immediately
prior to the Effective Date (a schedule of such outstanding and unvested awards
are attached hereto as Schedule B), subject to applicable withholding and
deductions as required by local, state and federal law, as the sole
consideration for the Services to be rendered under this Agreement.  Consultant
hereby agrees that if he voluntarily terminates this Agreement or if this
Agreement is terminated for Cause pursuant to Section 11, below, then all
outstanding and unvested equity awards shall automatically and immediately
terminate.  Consultant hereby represents and covenants that the consideration
described herein was negotiated at arms-length and represents the going rate
that would be set between two unrelated and independent third parties given the
terms and conditions of this Agreement.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
5. Duties of Consultant. The parties agree that Consultant shall work
independently for the Company and exercise his own judgment in performing work,
without official hours or a prescribed minimum number of hours worked per
week.  The parties agree that Consultant shall be responsible for the provision,
maintenance and related expenses of (i) the space from which Consultant works
and which shall be separate from the premises of the Company, and (ii) all
equipment and supplies necessary to perform the Services.  The Company shall
have no control over the means or methods of Consultant's work, except that
Consultant shall provide services in a professional and workmanlike manner
consistent with the standards of its trade, and shall comply with all applicable
local, state and federal laws, rules and regulations.  The Services to be
performed pursuant to this Agreement shall be performed by Consultant
personally, with no delegation to any employees/contractors of Consultant.
 
6. Taxes. The Company shall not be responsible for and shall not withhold or pay
any federal, state or local income or payroll tax of any kind on behalf of
Consultant or any employees of Consultant, except as required by
law.  Consultant shall not be treated as an employee with respect to the
services performed hereunder for federal or state tax purposes.  As an
independent contractor, Consultant agrees to pay all applicable taxes and agrees
to indemnify the Company and all entities to whom Consultant may be assigned
against any and all liability should Consultant be deemed an employee of the
Company, or any affiliate by any government agency.
 
7. Reimbursement for Expenses.  All expense reimbursements under this Section 7
are subject to a limit of twenty-five thousand dollars ($25,000.00) per
year.  Provided the following is pre-approved in writing by the Company after
disclosure of sufficient facts for the Company to make an informed decision
(whether disclosure is sufficient being in the sole discretion of the Company),
the Company shall reimburse all actual expenses reasonably incurred for air
travel to and from the primary work location in furtherance of services
requested by the Company, and for ground transportation, hotel and meals while
Consultant is away from Consultant's work location in the performance of the
duties, functions and responsibilities under this Agreement.  All other expenses
incurred by Consultant in the performance of the duties, functions and
responsibilities under this Agreement shall be borne by Consultant unless
approved in advance in writing by the Company.  Requests by Consultant for
reimbursement of any expenses must be accompanied by an itemization of such
expenses (in form and substance reasonably acceptable to the Company, including
a receipt for any expenses over Twenty-Five U.S. Dollars (US $25.00) and such
request to the Company must occur no later than the month following the month in
which the expense was incurred by Consultant.  All compensation and expense
reimbursements, whether as a result of specific or general prior approval by the
Company, are subject to audit by the Company upon request by the Company and
Consultant agrees to cooperate fully with the Company in the event of such a
request.
 
8. Benefits/Workers' Compensation.  As an independent contractor, Consultant is
not eligible for, and shall not participate in, any employee pension, health, or
other fringe benefit plans of the Company.  The Company is not responsible for
and shall not provide workers' compensation insurance for Consultant or any
employees of Consultant.  This Section 8 shall apply irrespective of whether
Consultant is subsequently and/or retroactively reclassified as a common law
employee of the Company.
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
9. Unemployment Tax. Consultant understands that the Company shall not make
contributions on Consultant's behalf for unemployment compensation, and agrees
to make whatever contributions are required by federal, state or local law, if
any.
 
10. Insurance. Consultant agrees to carry comprehensive liability insurance
covering all automobiles used by Consultant in connection with or incident to
the performance of this Agreement.
 
11. Termination.
 
(a) The Company may terminate this Agreement if Consultant, due to a physical or
mental impairment (as reasonably determined to exist by the Company), is unable
to perform his or her requested duties for any period of time reasonably deemed
significant by the Company.
 
(b) The Company may also terminate this Agreement immediately for "Cause."  For
this purpose the term Cause shall be determined exclusively by the Company and
defined to include any of the following acts engaged in by Consultant during the
Term or during his prior employment with the Company:
 
(i)           an intentional act of fraud, embezzlement, theft or any other
material violation of law;
 
(ii)           intentional damage to the Company or its assets;
 
(iii)           willful conduct that is demonstrably and materially injurious to
the Company, materially or otherwise;
 
(iv)           any breach or threatened breach of Sections 12, 13, 14 or 15 of
this Agreement; and
 
(v)           any material breach of this Agreement.
 
(c) The Company may terminate this Agreement without Cause upon thirty (30) days
written notice to Consultant.  In the event this Agreement is terminated
pursuant to this provision, the Company can either require Consultant to remain
the duration of the thirty (30) days, or terminate this Agreement effective
immediately.  If the Company terminates this Agreement without Cause, all of
Consultant’s unvested equity awards set forth on Schedule B shall immediately
become vested.
 
(d) Consultant may terminate this Agreement upon thirty (30) days written notice
to the Company.  In the event Consultant terminates this Agreement in this
manner, Consultant shall continue performing the services agreed to, subject to
all terms and conditions of this Agreement, for the entire thirty (30) day
period, unless instructed otherwise by the Company.
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
12. Confidential Information.  Consultant agrees that he will not for the
duration of the Restrictive Period, directly or indirectly, use or reveal,
divulge, make known to or permit the use of by third parties, any Confidential
Information unless required to do so by law.  Consultant agrees that he will
continue to be obligated under this provision for so long as the Confidential
Information is not publicly available in a manner other than by Consultant’s
breach of this Agreement. 
 
13. Non-Solicitation and Conflicts of Interest.  Consultant recognizes and
agrees that a portion of the compensation he is to receive under this Agreement
is provided in consideration for the restrictive covenants contained in this
Section 13.
 
(a) Conflicts of Interest.  Consultant agrees that for the duration of the
Restrictive Period, Consultant shall not engage, either directly or indirectly,
in any activity which might adversely affect the Company, including ownership of
a material interest in any operating partner, supplier, contractor, distributor,
subcontractor, customer or other entity with which the Company does business or
accepting any payment, service, loan, gift, trip, entertainment, or other favor
from an operating partner, supplier, contractor, distributor, subcontractor,
customer or other entity with which the Company does business (a "Conflict of
Interest").  Consultant agrees to promptly inform a corporate officer of the
Company as to each offer received by Consultant that would give rise to a
Conflict of Interest.  This Section 13(a) shall not apply to the scope of
investments and activities by Consultant that were previously approved by the
Board of Directors of the Company, a complete and detailed list of which are
attached hereto as Schedule C.
 
(b) Non-Solicitation of Lessors or Operating Partners.  For the duration of the
Restrictive Period, without regard to the cause or lack of cause for such
termination, Consultant shall not, directly or indirectly, as an agent,
proprietor, owner, partner, broker, shareholder, officer, joint venture or
otherwise, render any services to, solicit or attempt to solicit requests for
services from, attempt to render any services to, communicate with, accept
business from or enter into any contracts with any lessor or operating partner
of the Company or any employee, agent, subsidiary or affiliate of any such
lessor or operating partner to whom Consultant provided services, was given
access to Confidential Information about, or that Consultant otherwise dealt
with in any way while performing services for the Company.
 
(c) Non-Solicitation of Employees or Other Consultants.  For the duration of the
Restrictive Period, Consultant agrees that he shall not directly or indirectly,
on Consultant's own behalf or on behalf of others, solicit, attempt to hire,
hire, or contract with any person who was employed by the Company or who
performed consulting services for the Company at any time during the last six
(6) months of Consultant's engagement with the Company, to work for Consultant
or for another person or entity with whom Consultant is or becomes associated.
 
(d) Reaffirm Obligations.  Upon termination of this Agreement, Consultant, if
requested by the Company, shall reaffirm in writing Consultant's recognition of
the importance of maintaining the confidentiality of the Company's Confidential
Information, disclose the identity of his or her new company or business
ventures, and reaffirm any other obligations set forth in this Agreement.
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
(e) Prior Disclosure.  Consultant represents and warrants that he or she has not
used or disclosed any Confidential Information obtained from the Company prior
to signing this Agreement, in any way inconsistent with the provisions of this
Agreement.
 
(f) Confidential Information of Third Parties.  Consultant agrees not to
disclose or use during the period of this Agreement any proprietary or
Confidential Information which Consultant may have acquired through a third
party, whether such information is in Consultant's memory or embodied in a
writing or other physical form.
 
14. Non-Competition. Consultant agrees to refrain from competing with the
Company, or otherwise engaging in Restricted Activities, as defined below,
anywhere within the States of Minnesota, Montana or North Dakota, for the
duration of the Restrictive Period.  "Restricted Activities" are the engagement,
directly or indirectly, alone or as a shareholder (other than as a hold of less
than ten percent (10%) of the common stock of any publicly traded corporation),
partner, officer, director, employee, consultant or advisor, or otherwise in any
way participate in or become associated with, any other business organization
that is engaged or becomes engaged in any business that acquires, leases,
develops, produces or invests in the exploration of crude oil and natural gas
properties in Minnesota, Montana and North Dakota, or is directly competitive
with, any business activity that the Company is conducting at the time
Consultant ceases to provide Services to the Company or has notified Consultant
that it proposes to conduct and for which the Company has, prior to the time of
such cessation, expended substantial resources.  The parties agree that the
provisions of this Section 14 shall survive any termination of this Agreement,
Consultant shall continue to be bound by the provisions of this Section 14 until
their expiration and Consultant shall not, except as provided herein, be
entitled to any compensation from the Company with respect thereto.  Consultant
acknowledges that the provisions of this Section 14 are essential to protect the
business and goodwill of the Company.  If at any time the provisions of this
Section 14 shall be determined to be invalid or unenforceable by reason of being
vague or unreasonable as to area, duration or scope of activity, this Section 14
shall be considered divisible and shall become and be immediately amended to
only such area, duration and scope of activity as shall be determined to be
reasonable and enforceable by the court or other body having jurisdiction over
the matter; and Consultant agrees that this Section 14 as so amended shall be
valid and binding as though any invalid or unenforceable provision had not been
included herein.
 
15. Defense of Claims.  Consultant hereby agrees to reasonably cooperate with
the Company in the investigation, defense or prosecution of any claims, actions
or matters now in existence or that may be brought in the future against or on
behalf of the Company by any third party against the Company or by the Company
against any third party and with respect to which Consultant has personal
knowledge.  Consultant also agrees that his reasonable cooperation in connection
with such claims or actions shall include, but not be limited to, being
reasonably available to meet with Company’s counsel to prepare for discovery,
any mediation, arbitration, trial, administrative hearing or other proceeding,
and to act as a witness when requested by the Company at reasonable times and
locations designated by the Company.  Moreover, unless otherwise prohibited by
law, Consultant agrees to notify the Company’s counsel if he is asked by any
person, entity or agency to assist, testify or provide information in any
proceeding or investigation.  Such notice shall be in writing and sent by
overnight mail within five business days of the time Consultant receives the
request for assistance, testimony or information.  If Consultant is not legally
permitted to provide such notice, he agrees that he shall request that the
person, entity or agency seeking assistance, testimony or information provide
notice consistent with this Section 15.  The Company agrees to reimburse
Consultant for his reasonable out-of-pocket costs in providing cooperation under
this Section 15, including travel expenses, meals and lodging.
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
16. Additional Remedies.  Consultant agrees that a breach of any of the
provisions of Sections 12, 13, 14 or 15 of this Agreement would cause material
and irreparable harm to the Company that would be difficult or impossible to
measure, and that damages or other legal remedies available to the Company for
any such injury would therefore be an inadequate remedy for any such
breach.  Accordingly, Consultant agrees that if he breaches any of the
provisions of Sections 12, 13, 14 or 15 of this Agreement, the Company shall be
entitled, in addition to and without limitation, all other remedies the Company
may have under this Agreement, at law or otherwise, including to obtain
injunctive or other appropriate equitable relief, without bond or other
security, to restrain such breach.
 
17. Relationship of Parties.  Consultant, in furnishing services to the Company,
is providing such Services only as an independent contractor.  The parties
expressly understand and agree that this Agreement does not create an
employer-employee relationship, a partnership relationship or a joint venture
relationship among or between any of the parties.  Consultant shall not be
deemed an agent of the Company or of any other affiliate of the
Company.  Consultant shall dictate the manner in which the services are
performed, provided that such services are completed in a satisfactory and
timely manner.  Further, Consultant shall not have the right, power or authority
to create any contract or obligation, express or implied, on behalf of, in the
name of or binding on the Company or its affiliates.
 
18. Survivability.  The termination or expiration of this Agreement shall not
affect the parties’ obligations under Sections 4, 7, 12, 13, 14, 15, 16, 18, 19,
20, 22, 24 and 28 of this Agreement.
 
19. Notices.  Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either party to the other
shall be in writing and shall be either (i) delivered in person, (ii) mailed by
registered or certified mail, postage prepaid with return receipt requested,
(iii) delivered by overnight express delivery service or same-day local courier
service or (iv) delivered by facsimile transmission, to the addresses set forth
in Schedule A-5 hereto.  Notices delivered personally, by overnight express
delivery, local courier or facsimile, shall be deemed communicated as of actual
receipt; mailed notices shall be deemed communicated as of three days after
mailing.
 
20. Entire Agreement.  This Agreement and the Separation Agreement entered into
between the parties as of October 1, 2012, contain the entire agreement and
understanding between Consultant and the Company with respect to the matters
addressed herein and shall supersede any prior or contemporaneous agreements,
understandings, communications, offers, representations, warranties, or
commitments by or on behalf of the Company and its affiliates (oral or written).
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
21. Modification.  No change or modification of this Agreement shall be valid or
binding upon the parties hereto, nor shall any waiver of any term or condition
in the future be so binding, unless such change or modification or waiver shall
be in writing and signed by the parties hereto.
 
22. Governing Law and Venue.  This Agreement shall be governed by, and construed
in accordance with, the procedural and substantive laws of the State of
Minnesota.  The Company and Consultant irrevocably and unconditionally consent
to submit to the exclusive jurisdiction of the state and federal courts located
in Wayzata, Hennepin County, Minnesota as the sole venue and location for any
actions, suits, or proceedings arising out of or relating to any aspect of this
Agreement and all issues arising out of or relating to the relationship between
the Company and Consultant.  The Company and Consultant further agree that
service of process, summons, or notice by U.S. registered mail to the applicable
addresses set forth in Schedule A shall be effective service of process of any
such action, suit, or proceeding.
 
23. Counterparts.  This Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which shall constitute one document.
 
24. Costs.  If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and necessary disbursements in addition to any
other relief to which he or it may be entitled.
 
25. Assignment.  This Agreement is binding upon and shall inure to the benefit
of the parties hereto, together with their respective executors, administrators,
successors, personal representatives, heirs and assigns.  Notwithstanding the
foregoing, the rights, duties and benefits to Consultant hereunder are personal
to Consultant, and no such right or benefit may be assigned by it.  The Company
shall have the right to assign or transfer this Agreement to its successors or
assigns.  The terms "successors" and "assigns" shall include any person,
corporation, partnership or other entity that buys all or substantially all of
the Company’s assets or all of its stock, or with which the Company merges or
consolidates.  Any purported assignment of this Agreement, other than as
provided above, shall be void.
 
26. Severability.  It is the intent and agreement of the parties to this
Agreement that, in case any one or more of the provisions of this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein except that
this shall not prohibit any modification allowed or agreed upon pursuant to the
terms of this Agreement or any right of reformation.
 
27. Construction.  This Agreement is the product of the efforts of both parties
and shall not be interpreted in favor of or against either the Company or
Consultant merely because of its effort in preparing it.
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
28. Agreement to Arbitrate Claims.  In the event any dispute arises out of this
Agreement or its termination which cannot be resolved by the parties to this
Agreement, such dispute shall be submitted to final and binding
arbitration.  The arbitration shall be conducted in accordance with the American
Arbitration Association ("AAA").  If the parties cannot agree on an arbitrator,
a list of seven (7) arbitrators will be requested from AAA, and the arbitrator
will be selected using alternate strikes with Consultant striking first.  The
cost of the arbitration will be shared equally by Consultant and the
Company.  Arbitration of such disputes is mandatory and in lieu of any and all
civil causes of action and lawsuits either party may have against the other
arising out of this Agreement or termination thereof; provided, however, that
any claim the Company has for breach of the covenants contained in Sections 12,
13 and 14 of this Agreement shall not be subject to mandatory arbitration, and
may be pursued in a court of law or equity.  In any arbitration brought to
enforce or interpret the terms of this Agreement, or any action at law or in
equity brought to enforce the obligations of Sections 12, 13 and 14 of this
Agreement, the prevailing party shall be entitled to reasonable attorneys’ fees,
costs and necessary disbursements in addition to any other relief recoverable in
such action.
 
29. Waiver of Breach.  The waiver by the Company of a breach of any provision of
this Agreement by Consultant shall not operate or be construed as a waiver of
any subsequent breach by Consultant.
 
[SIGNATURES ON NEXT PAGE]
 

 
9

--------------------------------------------------------------------------------

 
EXECUTION COPY

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.
 
 NORTHERN OIL AND GAS, INC.
 
 
     CONSULTANT  
/s/ Lisa Bromiley-Meier
   
/s/ Ryan R. Gilbertson
 
Name:  Lisa Bromiley-Meier
   
Signature of Ryan R. Gilbertson
 
Title:    Chair of Compensation Committee
   
Date:    October 1, 2012
     Date:    October 1, 2012        

 



 
10

--------------------------------------------------------------------------------

 
EXECUTION COPY

SCHEDULE A




A-1      Services
Serve as an advisor to the Board of Directors of the Company on matters relating
to capital markets, prior transactions, contemplated future transactions and
overall corporate strategy.



A-2      Term
Twenty four (24) months and one day, ending on October 1, 2014.



A-3      Pay
$0.00 cash compensation; instead, Consultant shall receive the consideration set
forth in Section 4 of the Agreement.



A-4
Benefits
No benefits, (i.e. 401(k), health insurance, and vacation time) are available to
Consultant.



A-5     Notice Addresses:                    Company               Northern Oil
and Gas, Inc.
315 Manitoba Avenue, Suite 200
Wayzata, MN 55391
Tele: 952-476-9800
Fax: 952-476-9801


Consultant             Ryan R. Gilbertson
[Address]
Tele: [Phone]
Fax: [Fax]





 
 

--------------------------------------------------------------------------------

 
EXECUTION COPY

SCHEDULE B
OUTSTANDING AND UNVESTED EQUITY AWARDS
 
Pursuant to Section 4 of the Consulting Agreement entered into by and between
Northern Oil and Gas, Inc., a Minnesota corporation, and Ryan R. Gilbertson, an
individual, that became effective October 1, 2012, Mr. Gilbertson’s outstanding
and unvested equity awards as of the Termination Date (defined in such
Separation Agreement), including the applicable vesting schedule for such
awards, is as follows:
 



Date of Grant
Original # Shares
Granted
Type of Award
Underlying Security
Vesting Schedule
3/17/2010
250,000
Restricted Stock under 2009 Plan
Common Stock
12,500 on each of 3/17/10, 7/1/10, 10/1/10, 1/1/11
15,625 on each of 4/1/11, 7/1/11, 10/1/11, 1/1/12, 4/1/12, 7/1/12, 10/1/12,
1/1/13
18,750 on each of 4/1/13, 7/1/13, 10/1/13, 1/1/14
1/14/2011
150,000
Restricted Stock under 2009 Plan
Common Stock
Initial 50,000 as of 1/14/11
Additional 16,670 on 7/1/11 and
16,666 on each of 1/1/12, 7/1/12, 1/1/13, 7/1/13 and 1/1/14
1/14/2011
162,000
Restricted Stock under 2009 Plan
Common Stock
Initial 6,500 as of 1/14/11,
 6,500 on the first day of each secceeding month commencing 2/1/11 and
continuing up to and including 12/1/11, and
3,500 on the first day of each succeeding month commencing 1/1/12 until 12/1/13
11/7/2011
18,000
Restricted Stock under 2009 Plan
Common Stock
4,500 shares as of 1/1/12
4,500 shares as of 4/1/12
4,500 shares as of 7/1/12
4,500 shares as of 10/1/12
1/1/2012
168,000
Restricted Stock under 2009 Plan
Common Stock
21,000 shares on each of 1/1/12, 4/1/12, 7/1/12 and
10/1/12
10,500 shares of each of 1/1/13, 4/1/13, 7/1/13, 10/1/13, 1/1/14, 4/1/14, 7/1/14
and 10/1/14



 

 
 

--------------------------------------------------------------------------------

 
EXECUTION COPY

SCHEDULE C
CONFLICTS OF INTEREST
 
Pursuant to Section 13(a) of the Consulting Agreement entered into on October 1,
2012, by and between Northern Oil and Gas, Inc., a Minnesota corporation (the
"Company"), and Ryan R. Gilbertson, an individual, the scope of investments and
activities by Mr. Gilbertson that were previously approved by the Board of
Directors of the Company are as follows, which Mr. Gilbertson represents is a
full, complete and detailed list: (i) Dakota Plains Holdings, Inc., (ii)
Southern Plains Resources, Inc, (iii) Great Plains LLC, and (iv) ND oil field
infrastructure such as salt water disposal, waste elimination, trucking or water
supply; however, (i) through (iv) shall apply only to the extent such do not
conflict with the Company’s interests in the Bakken or Three Forks within the
Williston Basin.
 





 
 

--------------------------------------------------------------------------------

 
